DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 05/26/2022.
Claim 4 has been amended.  Claims 1-12 are pending and have been examined on the merits (claims 1, 10, and 12 being independent).
The amendment filed 05/26/2022 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 05/26/2022 have been fully considered.
The previous claim objection has been withdrawn because the objection of claim 4 has been successfully addressed.
Applicant’s arguments, see pages 22-28, filed 05/26/2022, with respect to the rejection under 35 U.S.C. 103 of claims 1-12 have been fully considered and are persuasive. The rejection under 35 U.S.C. 103 of claims 1-12 has been withdrawn. 
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 6-21
(1) “Step 2A- Prong One” (see remarks, pages 7-12)
“In this regard, claim 1, especially as amended in this paper, does not recite a certain method of organizing human activity as it does not involve a fundamental economic concept or commercial and legal interaction as set forth in the 2019 101 Guidelines. Instead, the above discussed control method of a fund management system involves a specific and novel combination of features in which the above-discussed advantages resulting from "storing the transaction data that has been received in the distributed ledger held in each of the plurality of servers" as particularly recited in the advantageous combination of features of claim 1 of the present application.  It is thus evident that such a novel combination of features could not be characterized as merely being a "fundamental" economic practice to any extent. This analysis is consistent with the directives of MPEP § 2106.04(a)(2).II.A.  Accordingly, for at least the foregoing reasons, claim 1 is eligible because it does not recite a judicial exception under Prong One of the revised Step 2A of the 2019 101 Guidelines.” (see page 12)
(2) “Step 2A- Prong Two” (see remarks, pages 13-19)
“Further, assuming, for the sake of argument alone, that any of the limitations of the presently claimed invention could be construed as reciting an abstract idea/judicial exception under Prong One of revised Step 2A, Applicant notes that the 2019 101 Guidelines have revised examination procedure to determine whether the judicial exception is integrated into a practical application in Prong Two of revised Step 2A.” (see page 13)
(3) “Inventive Concept- Step 2B of 2019 101 Guidelines” (see remarks, pages 20-21)
“Moreover, assuming, for the sake of argument alone, that it might be asserted the amended claims are not patent eligible at Prong One or Prong Two of Step 2A, Applicant respectfully submits that the amended claims are patent eligible at Step 2B because the above discussed additional limitations of the claims are not well-understood, routine, conventional activity in the field. Instead, Applicant submits that the additional limitations of the amended claims provide an inventive concept because the elements of the claims do not perform routine or conventional activities previously known to the industry” (see page 20)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to manage fundraising in crowdfunding which falls under the sub-grouping of ‘fundamental economic practices including mitigating risk and/or commercial or legal interactions including agreements in the form of contracts or business relations’.  As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices and/or commercial or legal interactions).  For instance, in the process of independent claims 1, 10, and 12, the limitations of receiving… transaction data, storing… the transaction data…, determining… whether or not a target condition…, outputting… information…, identifying… a project…, and indicating… an amount of tokens… recite this judicial exception.  
For another instance, in the process of dependent claims 2-9, in claim 2, the step of “wherein whether or not the target condition is met is determined by 15determining whether or not a total of tokens paid through the reservation processing involving the transaction data received during a solicitation period of the crowdfunding...” (i.e. merely determining whether or not the target condition is met), in claim 3, the step of “wherein whether or not the target condition has been met is determined by determining, when the transaction data is received, whether or not a total of tokens paid through the reservation processing involving past transaction data is at least a target amount of the crowdfunding...” (i.e. merely determining whether or not the target condition is met), in claim 4, the step of “wherein when a 40determination that the target condition is met is made, the control method further comprises: executing, using a smart contract, payment processing of the token pertaining to the reservation processing based on information indicating a result 5of the determination.” (i.e. merely performing payment processing of the token), in claim 5, the step of “wherein the payment processing is processing in which each of the one or more applicants pays a predetermined amount of tokens.” (i.e. merely paying an amount of tokens), in claim 6, the step of “wherein the payment processing is processing in which each of the one or more applicants pays an amount of tokens obtained by equally dividing a predetermined amount of tokens among the one or more applicants.” (i.e. merely obtaining an equal amount of tokens), in claim 7, the step of “wherein the transaction data includes an upper limit on tokens to be paid by each of the one or more applicants who sent the transaction data, and in the payment processing, when an amount of tokens obtained by 20equally dividing the predetermined amount of tokens among the one or more applicants exceeds the upper limit on the tokens paid by one applicant of the one or more applicant…” (i.e. merely determining upper limit on the tokens), in claim 8, the step of “generating, by a terminal of the solicitor of the crowdfunding, a code 41pertaining to the smart contract;…” (i.e. merely storing transaction data),  and in claim 9, the step of “wherein when storing the transaction data in the distributed ledger…” (i.e. merely performing a consensus algorithm) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Executing payment processing of the token using a smart contract and storing the transaction data in the distributed ledger are most fundamental commercial processes. 
(2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 10, and 12 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., servers, a distributed ledger, reservation processing, the payment processing, a smart contract, a terminal, a code, a consensus algorithm, a processor, a controller, a program, the data structure, and a computer, etc.) as the additional elements which amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, Applicant assets that “In fact, the Examiner's unsupported conclusion in the instant application is similar to another Examiner's unsupported assertion of an abstract idea that was at issue in a recent Decision on Appeal by the USPTO's Patent Trial and Appeal Board ("PTAB") in Appeal No. 2017-010856 for U.S. Patent Application No. 14/062, 126.” (see remarks, pages 7-8)  Examiner respectfully disagrees because these claim limitations reflect improvements in the abstract ideas as the additional elements which amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea as described above.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a distributed ledger” and “a smart contract”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of managing to fundraising in crowdfunding using the blockchain technology fields or generic components as tools. 
(3) Step 2B Consideration: The limitations recited by independent claims 1, 10, and 12 are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of “receiving… transaction data, storing… the transaction data…, outputting… information…, and storing… the code…” are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of fundraising in crowdfunding.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification page 13, servers, terminals, device, processor, ledger manager, controller, and a distributed ledger. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a distributed ledger” and “a smart contract”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of managing to fundraising in crowdfunding for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, the rejection of claims 1-12 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for managing fundraising in crowdfunding which contains the steps of receiving, storing, determining, outputting, identifying, and indicating.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a control method, claim 10 is direct to a fund management system, and claim 12 is direct to a data structure, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for managing fundraising in crowdfunding is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… transaction data, storing… the transaction data…, determining… whether or not a target condition…, outputting… information…, identifying… a project…, and indicating… an amount of tokens...
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… transaction data, storing… the transaction data…, outputting… information…, and storing… the code… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., servers, a distributed ledger, reservation processing, the payment processing, a smart contract, a terminal, a code, a consensus algorithm, a processor, a controller, a program, the data structure, and a computer) which do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification page 13, servers, terminals, device, processor, ledger manager, controller, and a distributed ledger) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., servers, a distributed ledger, reservation processing, the payment processing, a smart contract, a terminal, a code, a consensus algorithm, a processor, a controller, a program, the data structure, and a computer) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification page 13, servers, terminals, device, processor, ledger manager, controller, and a distributed ledger. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a distributed ledger” and “a smart contract”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of managing to fundraising in crowdfunding for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, the rejection of claims 1-12 under 35 U.S.C. 101 is maintained by the Examiner.
Dependent claims 2-9 and 11 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “wherein whether or not the target condition is met is determined by 15determining whether or not a total of tokens paid through the reservation processing involving the transaction data received during a solicitation period of the crowdfunding...” (i.e. merely determining whether or not the target condition is met), in claim 3, the step of “wherein whether or not the target condition has been met is determined by determining, when the transaction data is received, whether or not a total of tokens paid through the reservation processing involving past transaction data is at least a target amount of the crowdfunding...” (i.e. merely determining whether or not the target condition is met), in claim 4, the step of “wherein when a 40determination that the target condition is met is made, the control method further comprises: executing, using a smart contract, payment processing of the token pertaining to the reservation processing based on information indicating a result 5of the determination.” (i.e. merely performing payment processing of the token), in claim 5, the step of “wherein the payment processing is processing in which each of the one or more applicants pays a predetermined amount of tokens.” (i.e. merely paying an amount of tokens), in claim 6, the step of “wherein the payment processing is processing in which each of the one or more applicants pays an amount of tokens obtained by equally dividing a predetermined amount of tokens among the one or more applicants.” (i.e. merely obtaining an equal amount of tokens), in claim 7, the step of “wherein the transaction data includes an upper limit on tokens to be paid by each of the one or more applicants who sent the transaction data, and in the payment processing, when an amount of tokens obtained by 20equally dividing the predetermined amount of tokens among the one or more applicants exceeds the upper limit on the tokens paid by one applicant of the one or more applicant…” (i.e. merely determining upper limit on the tokens), in claim 8, the step of “generating, by a terminal of the solicitor of the crowdfunding, a code 41pertaining to the smart contract;…” (i.e. merely storing transaction data),  and in claim 9, the step of “wherein when storing the transaction data in the distributed ledger…” (i.e. merely performing a consensus algorithm) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Executing payment processing of the token using a smart contract and storing the transaction data in the distributed ledger are most fundamental commercial processes. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-9 and 11 the steps claimed are rejected under the same analysis and rationale as the independent claims 1, 10, and 12 above. Merely claiming the same process determining whether or not the target condition is met by 15determining whether or not a total of tokens paid through the reservation processing involving the transaction data received during a solicitation period of the crowdfunding in order to execute payment processing of the token pertaining to the reservation processing based on information indicating a result 5of the determination does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
August 9, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/13/2022